DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on August 01, 2022. Claims 1-23 and newly added claims 23 & 25 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to the amended claims filed on August 01, 2022 have been considered but are moot.  However, upon further consideration, a new ground(s) of rejection is made in view of Chu et al. US 20160351192 A1 hereinafter, Chu ‘192) in combination with You et al. (US 20200213699 A1 hereinafter, You ‘699), “Development and Application of Planar Piezoresistive Vibration Sensor” by Lan Zhang et al., hereinafter Zhang) and further in view of Kasai et al. (US 20130113337 A1 hereinafter, Kasai ‘337).


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejections – 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 & 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chu ‘192 in combination with You ‘699 and further in view of Zhang.
Regarding claim 1; Chu ‘192 discloses a voice recognition system (Fig. 1)
comprising: 
a plate structure (“Not Shown in Drawings” i.e. The voice coil may be placed in a magnetic gap formed by a magnetically conductive core column and a magnetically conductive plate. Paragraph 0032); 
that vibrates based on propagation of a voice wave from a user (i.e. The conversion unit 104 includes: a voice coil, fixedly arranged with the diaphragm and vibrating with the vibration of the diaphragm, wherein the voice coil generates the electric signal when vibrating with the diaphragm. Paragraph 0031);
 a vibration sensor (Fig. 1, Conversion Unit 104) provided to be in contact with the plate structure to detect vibration of the plate structure, (i.e. The conversion unit 104 includes: a voice coil, fixedly arranged with the diaphragm and vibrating with the vibration of the diaphragm, wherein the voice coil generates the electric signal when vibrating with the diaphragm. Paragraph 0031);
Examiner reasonably believes that Chu ‘192 at Paragraphs 0008-0011 discloses a voice recognition device configured to recognize voice of the user based on signal output from the vibration sensor. For example, Paragraphs 0008-0011 teaches wherein a voice recognition device is provided that includes: a loudspeaker. The loudspeaker includes: a vibration unit, configured to receive an acoustic signal; a conversion unit, configured to convert the acoustic signal into an electric signal; and a processor, connected with the conversion unit and configured to receive the electric signal and recognize the electric signal. The vibration unit includes: a diaphragm, configured to receive the acoustic signal and generate vibration. The conversion unit includes: a voice coil, fixedly arranged with the diaphragm and vibrating with the vibration of the diaphragm, wherein the voice coil generates the electric signal when vibrating with the diaphragm. The voice recognition device further includes: a sensor module, connected between the processor and the conversion unit and configured to convert the electric signal into a pulse sequence and output the pulse sequence to the processor. However, Examiner cites You ‘699 to better explain the limitation.
You ‘699 discloses and a voice recognition device (Fig. 2, First Vibration Generating Module 400) configured to recognize voice of the user based on signal output from the vibration sensor (i.e. The first vibration generating module 400 may be coupled to or disposed in the first supporting region SA1 in the middle region MA of the rear cover part 310. Therefore, in response to a sound signal (or a voice signal) input from the outside, the first vibration generating module 400 may vibrate the middle region MA of the rear cover part 310 to generate a sound pressure, and may vibrate the center portion CP of the display panel 110 with the sound pressure to generate the first sound S1 of the first sound band. Paragraph 0097).
 Chu ‘192 and You ‘699 are combinable because they are from same field of endeavor of speech systems (You ‘699 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Chu ‘192 by adding the limitation as taught by You ‘699. The motivation for doing so would have been advantageous to produce a better quality sound for user interactions. Therefore, it would have been obvious to combine Chu ‘192 with You ‘699 to obtain the invention as specified.
Chu ‘192 does not expressly disclose the limitation as expressed below.
Zhang discloses wherein the vibration sensor having a planar shape (i.e. We are developing a new type of piezoresistive planar accelerometer, which can be used to be a vibration sensor. See #2. Planar Vibration Sensor Structure & #5. Conclusion).
Chu ‘192 and Zhang are combinable because they are from same field of endeavor of speech systems (Zhang at “Abstract”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Chu ‘192 by adding the limitation as taught by Zhang. The motivation for doing so would have been advantageous because a vibration sensor is a tool that measures the quantity and frequency of vibration in a given system, system, or piece of gadget wherein those measurements may be used to stumble on imbalances. Therefore, it would have been obvious to combine Chu ‘192 with Zhang to obtain the invention as specified.

Regarding claim 2; Chu ‘192 does not expressly disclose wherein the vibration sensor is provided to have directivity in a direction of the user.
You ‘699 discloses wherein the vibration sensor is provided to have directivity in a direction of the user (i.e. The first vibration generating module 400 may be coupled to or disposed in the first supporting region SA1 in the middle region MA of the rear cover part 310. Therefore, in response to a sound signal (or a voice signal) input from the outside, the first vibration generating module 400 may vibrate the middle region MA of the rear cover part 310 to generate a sound pressure, and may vibrate the center portion CP of the display panel 110 with the sound pressure to generate the first sound S1 of the first sound band. Paragraph 0097).
Chu ‘192 and You ‘699 are combinable because they are from same field of endeavor of speech systems (You ‘699 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Chu ‘192 by adding the limitation as taught by You ‘699. The motivation for doing so would have been advantageous to produce a better quality sound for user interactions. Therefore, it would have been obvious to combine Chu ‘192 with You ‘699 to obtain the invention as specified.

Regarding claim 3; You ‘699 discloses wherein a surface of the vibration sensor facing the direction of the user is provided to be in parallel with the plate structure (i.e. The reinforcement part 350 according to an embodiment may include a periphery reinforcement part provided along a periphery of the rear cover part 310 and a plurality of center reinforcement parts that are provided in a center cover region of the rear cover part 310 in parallel with the first direction X. The plurality of center reinforcement parts may be disposed in parallel with the first and second vibration generating modules 400 and 500 therebetween. Paragraph 0223)

Regarding claim 4; You ‘699 discloses wherein the vibration sensor comprises a displacement sensor (i.e. When an area corresponding to the first vibration generating module 400 and the rear cover part 310 excited by the first vibration generating module 400 is 64 mm×47 mm, a maximum displacement based on excitation of the first vibration generating module 400 is 1.2 mm, a thickness of the rear cover part 310 is 0.8 mm, and an effective air gap between the rear cover part 310 and a structure (a backlight unit) disposed on the rear cover part 310 is 0.5 mm, a height of the Helmholtz resonator may be adjusted to 2.5 mm (1.2 mm+0.8 mm+0.5 mm), which is a sum thereof. Paragraphs 0162 & 0171)

Regarding claim 8; Chu ‘192 discloses a case supporting the plate structure (i.e. The voice coil may be placed in a magnetic gap formed by a magnetically conductive core column and a magnetically conductive plate. Paragraph 0032); 

Regarding claim 9; You ‘699 discloses further comprising a vibration damping (Fig. 6, Damper 406) member provided between the plate structure and the case (i.e. The damper 406 may be between the module frame 401 and the bobbin 402. For example, the damper 406 may be between the frame body 401a of the module frame 401 and an upper outer circumference surface of the bobbin 402. The damper 406 may be provided in a creased structure that may be creased between one end and the other end thereof, and may be contracted and relaxed based on a vibration of the bobbin 402. Paragraph 0150).

Regarding claim 10; Chu ‘192 discloses a voice recognition system (Fig. 1)
comprising:
 a plate structure (“Not Shown in Drawings” i.e. The voice coil may be placed in a magnetic gap formed by a magnetically conductive core column and a magnetically conductive plate. Paragraph 0032); 
that vibrates based on propagation of a voice wave from a user (i.e. The conversion unit 104 includes: a voice coil, fixedly arranged with the diaphragm and vibrating with the vibration of the diaphragm, wherein the voice coil generates the electric signal when vibrating with the diaphragm. Paragraph 0031);
a plurality of vibration sensors provided to be in contact with the plate structure (i.e. The conversion unit 104 includes: a voice coil, fixedly arranged with the diaphragm and vibrating with the vibration of the diaphragm, wherein the voice coil generates the electric signal when vibrating with the diaphragm. Paragraph 0031);
a signal processor (Fig. 1, Processor 20) configured to process signals output from the plurality of vibration sensors (i.e. The voice recognition device further includes: a sensor module, connected between the processor and the conversion unit and configured to convert the electric signal into a pulse sequence and output the pulse sequence to the processor. The sensor module is configured to receive the electric signal converted by the loudspeaker, convert the signal into the pulse sequence, and then output the pulse sequence. The outputted pulse sequence can waken the processor, and the processor can recognize the pulse sequence by a software program, and determine, according to a requirement, whether to perform sound reproduction. Paragraphs 0034-0035).
Examiner reasonably believes that Chu ‘192 at Paragraphs 0035 discloses a voice recognition device configured to recognize voice of the user based on the signals processed by the signal processor. For example, Paragraph 00365 teaches wherein the sensor module is configured to receive the electric signal converted by the loudspeaker, convert the signal into the pulse sequence, and then output the pulse sequence. The outputted pulse sequence can waken the processor, and the processor can recognize the pulse sequence by a software program, and determine, according to a requirement, whether to perform sound reproduction. However, Examiner cites You ‘699 to better explain the limitation.
You ‘699 discloses a voice recognition device (Fig. 2, First Vibration Generating Module 400) configured to recognize voice of the user based on the signals processed by the signal processor (i.e. The first vibration generating module 400 may be coupled to or disposed in the first supporting region SA1 in the middle region MA of the rear cover part 310. Therefore, in response to a sound signal (or a voice signal) input from the outside, the first vibration generating module 400 may vibrate the middle region MA of the rear cover part 310 to generate a sound pressure, and may vibrate the center portion CP of the display panel 110 with the sound pressure to generate the first sound S1 of the first sound band. Paragraph 0097).
Chu ‘192 and You ‘699 are combinable because they are from same field of endeavor of speech systems (You ‘699 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Chu ‘192 by adding the limitation as taught by You ‘699. The motivation for doing so would have been advantageous to produce a better quality sound for user interactions. Therefore, it would have been obvious to combine Chu ‘192 with You ‘699 to obtain the invention as specified.
Chu ‘192 does not expressly disclose the limitation as expressed below.
Zhang discloses wherein one or more of the plurality of vibration sensors having a planar shape (i.e. We are developing a new type of piezoresistive planar accelerometer, which can be used to be a vibration sensor. See #2. Planar Vibration Sensor Structure & #5. Conclusion).
Chu ‘192 and Zhang are combinable because they are from same field of endeavor of speech systems (Zhang at “Abstract”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Chu ‘192 by adding the limitation as taught by Zhang. The motivation for doing so would have been advantageous because a vibration sensor is a tool that measures the quantity and frequency of vibration in a given system, system, or piece of gadget wherein those measurements may be used to stumble on imbalances. Therefore, it would have been obvious to combine Chu ‘192 with Zhang to obtain the invention as specified.

Regarding claim 11; Chu ‘192 does not expressly disclose wherein the plurality of vibration sensors have directivity in a first direction, which is a direction of the user, and are provided at locations determined based on values of displacements corresponding to the plate structure
You ‘699 discloses wherein the plurality of vibration sensors have directivity in a first direction, which is a direction of the user, and are provided at locations determined based on values of displacements corresponding to the plate structure (i.e. The first vibration generating module 400 may be coupled to or disposed in the first supporting region SA1 in the middle region MA of the rear cover part 310. Therefore, in response to a sound signal (or a voice signal) input from the outside, the first vibration generating module 400 may vibrate the middle region MA of the rear cover part 310 to generate a sound pressure, and may vibrate the center portion CP of the display panel 110 with the sound pressure to generate the first sound S1 of the first sound band. Paragraph 0097).
Chu ‘192 and You ‘699 are combinable because they are from same field of endeavor of speech systems (You ‘699 at “Technical Field”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Chu ‘192 by adding the limitation as taught by You ‘699. The motivation for doing so would have been advantageous to produce a better quality sound for user interactions. Therefore, it would have been obvious to combine Chu ‘192 with You ‘699 to obtain the invention as specified.

Regarding claim 12; You ‘699 discloses wherein the plurality of vibration sensors comprise: a first vibration sensor having directivity in the first direction, and a second vibration sensor having directivity in a second direction different from the first direction (i.e. The first vibration generating module 400 may be coupled to or disposed in the first supporting region SA1 in the middle region MA of the rear cover part 310. Therefore, in response to a sound signal (or a voice signal) input from the outside, the first vibration generating module 400 may vibrate the middle region MA of the rear cover part 310 to generate a sound pressure, and may vibrate the center portion CP of the display panel 110 with the sound pressure to generate the first sound S1 of the first sound band. Paragraph 0097).

Regarding claim 13; You ‘699 discloses a case (Fig. 3, Cover 600) supporting the plate structure (i.e. The system rear cover 600 may include a rear structure 610 and a side structure 630. The rear structure 610 may be an outermost rear mechanism on a rear surface of the display apparatus. The rear structure 610 may support (or accommodate) the display module 100, and may cover the rear surface of the display module 100. Paragraphs 0125-0127).

Regarding claim 14; You ‘699 discloses a vibration damping member (Fig. 6, Damper 406) provided between the plate structure and the case (i.e. The damper 406 may be between the module frame 401 and the bobbin 402. For example, the damper 406 may be between the frame body 401a of the module frame 401 and an upper outer circumference surface of the bobbin 402. The damper 406 may be provided in a creased structure that may be creased between one end and the other end thereof, and may be contracted and relaxed based on a vibration of the bobbin 402. Paragraph 0150)
	
Regarding claim 15; Chu ‘192 discloses a voice recognition system (Fig. 1) but does not disclose the limitation as expressed below. 
You ‘699 discloses a display device (Fig. 1, Display Apparatus. Paragraph 0017)
comprising: 
a display panel (Fig. 1, Display Panel 110) that vibrates based on propagation of a voice wave from a user (i.e. in response to a sound signal (or a voice signal) input from the outside, the first vibration generating module 400 may vibrate the middle region MA of the rear cover part 310 to generate a sound pressure, and may vibrate the center portion CP of the display panel 110 with the sound pressure to generate the first sound S1 of the first sound band. Paragraph 0097);
a case that supports the display panel (i.e. The system rear cover 600 may accommodate the display module 100 coupled or connected to the first and second vibration modules 400 and 500, and may surround the side surfaces of the display module 100. In an example, the system rear cover 600 may be referred to as a “set” cover, a “rear set” cover, an “outermost set” cover, a “product” cover, or an “outermost product” cover, but is not limited thereto. Paragraph 0125); 
at least one vibration sensor (Fig. 4, System Rear Cover Box 611) provided to be in the case in contact with the display panel to detect the vibration of the display panel (i.e. A system rear structure 610 may further include a system rear cover box 611 that accommodates the first vibration generating module 400 and the rear cover hole 311. The system rear cover box 611 may be implemented on an inner surface of the system rear structure 610 to wholly surround the first vibration generating module 400 and the rear cover hole 311. Paragraphs 0129-0130)
and a voice recognition circuit (Fig. 2, First Vibration Generating Module 400) configured to recognize voice of the user based on a signal output from the at least one vibration sensor (i.e. The first vibration generating module 400 may be coupled to or disposed in the first supporting region SA1 in the middle region MA of the rear cover part 310. Therefore, in response to a sound signal (or a voice signal) input from the outside, the first vibration generating module 400 may vibrate the middle region MA of the rear cover part 310 to generate a sound pressure, and may vibrate the center portion CP of the display panel 110 with the sound pressure to generate the first sound S1 of the first sound band. Paragraph 0097).
Chu ‘192 and You ‘699 are combinable because they are from same field of endeavor of speech systems (You ‘699 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Chu ‘192 by adding the limitation as taught by You ‘699. The motivation for doing so would have been advantageous to produce a better quality sound for user interactions. Therefore, it would have been obvious to combine Chu ‘192 with You ‘699 to obtain the invention as specified.
Chu ‘192 does not expressly disclose the limitation as expressed below.
Zhang discloses wherein the at least one vibration sensor having a planar shape (i.e. We are developing a new type of piezoresistive planar accelerometer, which can be used to be a vibration sensor. See #2. Planar Vibration Sensor Structure & #5. Conclusion).
Chu ‘192 and Zhang are combinable because they are from same field of endeavor of speech systems (Zhang at “Abstract”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Chu ‘192 by adding the limitation as taught by Zhang. The motivation for doing so would have been advantageous because a vibration sensor is a tool that measures the quantity and frequency of vibration in a given system, system, or piece of gadget wherein those measurements may be used to stumble on imbalances. Therefore, it would have been obvious to combine Chu ‘192 with Zhang to obtain the invention as specified.

Regarding claim 16; You ‘699 discloses a vibration damping member (Fig. 6, Damper 406) provided between the display panel and the case (i.e. The damper 406 may be between the module frame 401 and the bobbin 402. For example, the damper 406 may be between the frame body 401a of the module frame 401 and an upper outer circumference surface of the bobbin 402. The damper 406 may be provided in a creased structure that may be creased between one end and the other end thereof, and may be contracted and relaxed based on a vibration of the bobbin 402. Paragraph 0150)

Regarding claim 17; You ‘699 discloses wherein the at least one vibration sensor is attached to a rear surface of the display panel (i.e. The first vibration generating module 400 may be coupled to or disposed in the first supporting region SA1 in the middle region MA of the rear cover part 310. Therefore, in response to a sound signal (or a voice signal) input from the outside, the first vibration generating module 400 may vibrate the middle region MA of the rear cover part 310 to generate a sound pressure, and may vibrate the center portion CP of the display panel 110 with the sound pressure to generate the first sound S1 of the first sound band. Paragraph 0097).

Regarding claim 18; You ‘699 discloses wherein the at least one vibration sensor is provided to have directivity in a first direction, which is a direction of the user (i.e. The first vibration generating module 400 may be coupled to or disposed in the first supporting region SA1 in the middle region MA of the rear cover part 310. Therefore, in response to a sound signal (or a voice signal) input from the outside, the first vibration generating module 400 may vibrate the middle region MA of the rear cover part 310 to generate a sound pressure, and may vibrate the center portion CP of the display panel 110 with the sound pressure to generate the first sound S1 of the first sound band. Paragraph 0097).

Regarding claim 19; You ‘699 discloses wherein the at least one vibration sensor comprises: a first vibration sensor having directivity in the first direction, and a second vibration sensor having directivity in a second direction different from the first direction (i.e. The second sound generating unit 430 may vibrate a second center portion C2 of the center portion CP of the display module 100 to output the first sound S1 of the first sound band to the forward region FD in front of the display panel 110. The second sound generating unit 430 may be in the first supporting region SA1 in a second middle region MA2 among the middle region MA of the rear cover part 310. In an example, the second sound generating unit 430 may be disposed in or coupled to the rear cover part 310 to cover the first hole 313 in the first supporting region SA1 in the second middle region MA2 of the rear cover part 310. Paragraph 0100).

Regarding claim 20; You ‘699 discloses a signal processor for processing signals output from the first and second vibration sensors and outputting the processed signals to the voice recognition device (i.e. The display apparatus may output the sound S1 of the first sound band by using the first vibration generating module 400 having a voice coil type having a relatively good low-pitched sound output characteristic, and may output the sound S2 of the second sound band by using the second vibration generating module 500 including a piezoelectric element having a piezoelectric effect and having a relatively good low-pitched sound output characteristic, thereby outputting a sound of a broad sound band. Paragraph 0179).

Regarding claim 21; Chu ‘192 discloses a voice recognition apparatus (Fig. 1, Voice Recognition Device) 
comprising: 
a plate structure (“Not Shown in Drawings” i.e. The voice coil may be placed in a magnetic gap formed by a magnetically conductive core column and a magnetically conductive plate. Paragraph 0032);
and a vibration sensor (Fig. 1, Conversion Unit 104) provided on the plate structure to detect vibration of the plate structure (i.e. The conversion unit 104 includes: a voice coil, fixedly arranged with the diaphragm and vibrating with the vibration of the diaphragm, wherein the voice coil generates the electric signal when vibrating with the diaphragm. Paragraph 0031); 
wherein the vibration sensor comprises: a substrate having a cavity (i.e. The Voice Coil – Not Shown) and a support portion (i.e. A magnetic gap formed by a magnetically conductive core column and a magnetically conductive plate. i.e. The conversion unit 104 includes: a voice coil, fixedly arranged with the diaphragm. The voice coil may be placed in a magnetic gap formed by a magnetically conductive core column and a magnetically conductive plate. Paragraphs 0031 & 0032).
Examiner reasonably believes that Chu ‘192 at Paragraphs 0032 discloses a sensing element (i.e. Diaphragm – Not Shown) provided on the support portion of the substrate. For example, Paragraph 0032 teaches that the voice coil may be placed in a magnetic gap formed by a magnetically conductive core column and a magnetically conductive plate, and fixed with the diaphragm, wherein the diaphragm drives, when sensing the acoustic signal and generates the vibration, the voice coil to vibrate together, so that the voice coil moves in the magnetic gap to generate an electric current. However, Examiner cites You ‘699 to better explain the limitation.
You ‘699 discloses a sensing element (Fig. 3, Sound Generating units 410 & 430) provided on the support portion (Fig. 3, Cover Part 310) of the substrate (i.e. Each of the first and second sound generating units 410 and 430 may be supported by a rear cover part 310 of a rear cover 300 to cover a first hole 313 in the rear cover part 310. Each of the first and second sound generating units 410 and 430 may vibrate based on a sound signal to vibrate a center portion CP of a display module 100, thereby generating a first sound S1 in the center portion CP of the display module 100. Paragraph 0185).
Chu ‘192 does not expressly disclose the limitation as expressed below.
Zhang discloses wherein the vibration sensor having a planar shape (i.e. We are developing a new type of piezoresistive planar accelerometer, which can be used to be a vibration sensor. See #2. Planar Vibration Sensor Structure & #5. Conclusion).
Chu ‘192 and Zhang are combinable because they are from same field of endeavor of speech systems (Zhang at “Abstract”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Chu ‘192 by adding the limitation as taught by Zhang. The motivation for doing so would have been advantageous because a vibration sensor is a tool that measures the quantity and frequency of vibration in a given system, system, or piece of gadget wherein those measurements may be used to stumble on imbalances. Therefore, it would have been obvious to combine Chu ‘192 with Zhang to obtain the invention as specified.

Regarding claim 22; Chu ‘192 does not expressly disclose wherein the substrate is attached to a rear surface of the plate structure.
You ‘699 discloses wherein the substrate (i.e. Fig. 4, Reinforcement Part 350) is attached to a rear surface (Fig. 3, Rear Cover Part 310) of the plate structure (Fig. 3, Reflective Sheet 133 i.e. The reinforcement part 350 may include a periphery reinforcement part provided along a periphery of the rear cover part 310 and a plurality of center reinforcement parts that are provided in a center cover region of the rear cover part 310 in parallel with the first direction X. The plurality of center reinforcement parts may be disposed in parallel with the first and second vibration generating modules 400 and 500 therebetween. Paragraph 0223).
Chu ‘192 and You ‘699 are combinable because they are from same field of endeavor of speech systems (You ‘699 at “Technical Field”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Chu ‘192 by adding the limitation as taught by You ‘699. The motivation for doing so would have been advantageous to produce a better quality sound for user interactions. Therefore, it would have been obvious to combine Chu ‘192 with You ‘699 to obtain the invention as specified.

Regarding claim 23; You ‘699 discloses wherein the support board (Fig. 4, Light Guide Plate 131) is provided in parallel with the plate structure (i.e. Fig. 4 shows wherein the Light Guide Plate 131 is provided in parallel with the Reflective Sheet 133. Paragraph 0223-0225).

4.	Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chu ‘192 in combination with You ‘699, Zhang and further in view of Kasai ‘337.
Regarding claim 24; Chu ‘192 does not expressly disclose the limitations as expressed below.
Kasai ‘337 discloses wherein the vibration sensor (Fig. 1, Vibration Sensor 1) comprises: a first electrode (Fig. 2, Electrode 7);
a piezoelectric layer (Fig. 2, Piezoelectric Element 5) provided on the first electrode, and a second electrode (Fig. 2, Electrode 7 NOTE: There are 2 electrodes with Item #7) provided on the piezoelectric layer (i.e. Fig. 2 shows wherein the Piezoelectric Element 5 is provided on Electrode 7 and wherein the 2nd electrode, also Item #7, is provided on the Piezoelectric Element 5.).
Chu ‘192 and Kasai ‘337 are combinable because they are from same field of endeavor of speech systems (Kasai ‘337 at “Technical Field”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Chu ‘192 by adding the limitation as taught by Kasai ‘337. The motivation for doing so would have been advantageous to lower the center of gravity of the vibration sensor device wherein the impact resistance properties will be improved and a crosstalk can be reduced. Therefore, it would have been obvious to combine Chu ‘192 with Kasai ‘337 to obtain the invention as specified.



Allowable Subject Matter
1.	Claims 5-7 & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claim 6 depends on objected claim 5. Therefore, by virtue of its dependency, Claim 6 is also indicated as objected subject matter.


Examiners Statement of Reasons for Allowance
The cited reference (Chu ‘192) teaches a voice recognition device, a voice control system and a voice communication system are disclosed, wherein the voice recognition device includes: a loudspeaker. The loudspeaker includes: a vibration unit, configured to receive an acoustic signal; a conversion unit, configured to convert the acoustic signal into an electric signal; and a processor, connected with the conversion unit and configured to receive the electric signal and recognize the electric signal. The disclosure solves the technical problem that a voice control product contains many devices, and is structured complicatedly.
The cited reference (You ‘699) teaches wherein a display apparatus includes a display module that includes a display panel and is configured to display an image. A rear cover is on a rear surface of the display module. A first vibration generating module is in a first rear region of the rear cover, and a second vibration generating module in a second rear region of the rear cover. The rear cover includes a first hole that overlaps the first vibration generating module, and a second hole that overlaps the second vibration generating module.
The cited reference (Zhang) teaches that by using the surface piezoresistor diffusion method and front-side-releasing micromachining technique, we successfully developed a planar piezoresistive vibration sensor with less process cost, simple structure and less package difficulties. The functional features of the fabricated planar vibration sensors, including the amplitude–frequency response and random vibration response, have been evaluated comprehensively. As the results shown, the vibration sensor has reasonably good sensitivity performance (Min. detectable acceleration: 0.01 g at the Min. responsible frequency of 4 Hz; stable output at the measured signal with frequency >6 Hz and amplitude >0.05 g) for many applications: e.g. as the motion sensor for checking the health condition of human beings, or as the monitor sensor for monitoring the safety and security of infrastructure.
The cited reference (Kasai ‘337) discloses wherein a vibration sensor includes a piezoelectric vibrator including a diaphragm and a piezoelectric element firmly fixed to at least one plane surface of the diaphragm and a signal process substrate performing a predetermined process to a signal outputted from the piezoelectric vibrator, and wherein the piezoelectric vibrator and the signal process substrate are arranged alongside in a planar direction nearly perpendicular to a vibration direction of the piezoelectric vibrator.
The cited references fail to disclose wherein the vibration sensor comprises: a support board having a portion fixed to the plate structure, and at least one sensing element provided on the support board;  wherein the vibration sensor further comprises a mass provided on the support board; and wherein the vibration sensor comprises: a plurality of support boards each having a portion fixed to the plate structure, and a plurality of sensing elements having different resonant frequencies, each of the plurality of sensing elements being provided on the plurality of support board; and wherein the vibration sensor comprises: a support board having a first end fixed to the plate structure, and a second end, which is detached from the plate structure. As a result, and for these reasons, Examiner indicates Claims 5-7 & 25 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Ro et al. (US 20180308482 A1) - Disclosed is a voice recognition apparatus including: a microphone; a controller configured to process a voice input received through the microphone; and a display configured to display information corresponding to each stage of a procedure of processing the voice input. Accordingly, it is possible to provide a user with diverse information according to a voice recognition process.

2.	Suzuki et al. (US 20160105740 A1) – A sound output apparatus includes a diaphragm having a predetermined plane positioned at a rear surface side of a light provision unit, and a vibrator for providing vibration in a direction substantially orthogonal to the predetermined plane.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677